            Case 1:21-cv-00412-KK-JHR Document 1-1 Filed 05/03/21 Page 1 of 4




                                       BERNALILLO COUNTY

                              BOARD OF COUNTY COMMISSIONERS

                                       ORDINANCE NO. 2020-20

 1      REQUIRING COMMUNITY WORKFORCE AGREEMENTS FOR CERTAIN PUBLIC
 2                     WORKS CONSTRUCTION PROJECTS
 3
 4   WHEREAS, a variety of construction skills and crafts are required to complete the construction
 5   work on the construction projects under the jurisdiction of the County;
 6
 7   WHEREAS, taxpayers and citizens within the County are best served if the construction work on
 8   construction projects proceeds in an orderly manner without disruption caused by strikes, work
 9   stoppages, picketing, lockouts, slowdowns, or other interference with the work on projects;
10
11   WHEREAS, the special needs of County-funded construction projects require the maintenance
12   of a spirit of harmony, labor-management peace, and stability;
13
14   WHEREAS, the County desires to provide opportunities for workforce development and pre-
15   apprenticeship programs that include life skills training and job readiness training;
16
17   WHEREAS, these workforce opportunities will help residents of Bernalillo County succeed and
18   reduce unemployment; and
19
20   WHEREAS, the use of a Community Workforce Agreements on certain projects will serve as a
21   tool in support of the goals of the County to foster labor management relations, open
22   communication, construction quality, as well as bolster workforce opportunities and efficiency.
23
24   Section I. Title and Purpose
25
26   This Ordinance may be cited as the “Community Workforce Agreement Ordinance.” The Board
27   of County Commissioners intends to add this new Article 5 to Chapter 2 to require the use of
28   Community Workforce Agreements on certain Public Works Construction Projects in Bernalillo
29   County.
30
31   Section 2. Definitions
32
33   For purposes of this Chapter, certain words and phrases used are defined as follows:
34
35      (a) “Community Workforce Agreement” shall mean a prehire collective bargaining
36          agreement with one (1) or more labor organizations or with their representative(s) that
37          establishes the terms and conditions of employment for a specific Public Works
38          Construction Project.
39
            Case 1:21-cv-00412-KK-JHR Document 1-1 Filed 05/03/21 Page 2 of 4

     CONTINUATION PAGE 2, ORDINANCE 2020-20.


 1      (b) “Contractor” shall mean a person entering into or performing a Public Works
 2          Construction Project.
 3
 4      (c) “Public Works Construction Project” or “Project” shall include all site preparation,
 5          construction, abatement, demolition, renovation, rehabilitation and improvement under
 6          the jurisdiction of the Council and paid for in whole or in part by County funds and shall
 7          be limited to those projects with both (i) a projected construction cost of Seven Million
 8          and no/100ths ($7,000,000.00) Dollars or more; (ii) employing workers in three (3) or
 9          more crafts, and (iii) is primarily sponsored by the County.
10
11      (d) “Subcontractor” shall mean any person with whom a construction contractor or other
12          subcontractor enters into a contract to perform a portion of any public works construction
13          project.
14
15      (e) “Union” or “Council” shall mean the New Mexico Building and Construction Trades
16          Council and its affiliated unions and any other unions that become signatory to a
17          Community Workforce Agreement governing the construction of a Public Works
18          Construction Project.
19
20   Section 3. Use of Community Workforce Agreement
21
22   A Community Workforce Agreement may be utilized on any Public Works Construction Project
23   where, in the judgement of the County Commission, it would serve the interests of County
24   residents and taxpayers and where the total project cost is anticipated to exceed seven million
25   dollars ($7,000,000) and where at least three (3) crafts would be employed on the Project. The
26   County may, in its discretion, direct that certain County-funded projects are not covered by a
27   Community Workforce Agreement based the size of the project, the sources of funding, or other
28   factors.
29
30   This Chapter shall apply to all Public Works Construction Projects unless the existence of a
31   Community Workforce Agreement will jeopardize State, Federal or other public funding
32   sources. In all, it shall be set forth in the bid documents for the bid documents for the Public
33   Works Construction Project as a condition of the award that the successful bidding, including
34   contractors and subcontractors at all tiers, shall be required to sign an agreement to be bound and
35   to enter into a Community Workforce Agreement. The successful general contract bidder shall
36   execute a Master Labor Agreement which will be filed with the County Clerk and shall govern
37   its work on the construction of the construction of the public works construction project
38   according to its terms.
39
40   Section 4. Required Articles in Community Workforce Agreement
41
42   The County shall provide the required Community Workforce Agreement and the County shall
43   make it available on the County’s website upon the effective date of this Ordinance. Any
44   changes to the required Community Workforce Agreement shall be made by vote of the Board of
45   County Commissioners, and will not affect a Community Workforce Agreement in effect for a
46   specific Public Works Construction Project. Unless the Commission, by majority vote,
            Case 1:21-cv-00412-KK-JHR Document 1-1 Filed 05/03/21 Page 3 of 4

     CONTINUATION PAGE 3, ORDINANCE 2020-20.


 1   determines otherwise, the Community Workforce Agreement shall contain, at a minimum, the
 2   following articles:
 3
 4      (a) Coverage;
 5
 6      (b) Wages, Benefits, Terms and Conditions;
 7
 8      (c) Union Dispatch and Core Project Employees;
 9
10      (d) No Work Stoppages;
11
12      (e) Management Rights;
13
14      (f) Jurisdictional and Other Disputes;
15
16      (g) Union Representation; and
17
18      (h) Helmets to Hardhats.
19
20
21   Section 5. Compliance with State and Federal Law
22
23   This Chapter and the use of the Community Workforce Agreement shall be enforced only to the
24   extent that it is consistent with the laws of the State of New Mexico and the United States.
25
26
27   Section 6. Severability
28
29   If any section, paragraph, sentence, clause, word or phrase of this Ordinance is for any reason
30   held to be invalid or unenforceable by any court of competent jurisdiction, such decision shall
31   not affect the validity of the remaining provisions of this Ordinance. The Commission hereby
32   declares that it would have passed this Ordinance and each section, paragraph, sentence, clause,
33   word or phrase thereof irrespective of any provisions being declared unconstitutional or
34   otherwise invalid.
35
36   Section 7. Compilation
37
38   This Ordinance prescribed by Sections 1 through 8 shall be incorporated in and made a part of
39   the Bernalillo County Code.
40
41
42
43
44
45
DocuSign Envelope lD: 97C7D565-AD33-41 9B-A2A0-22651
                                            ED5763
                      Case 1:21-cv-00412-KK-JHR    Document 1-1 Filed 05/03/21 Page 4 of 4
                                                       1




             CONTINUATION PAGE 4, ORDINANCE,               2O2O-20.



        I    BE IT ORDAINED BY THE BOARD OF COUNTY COMMISSIONERS OF
       2     BERNALILLO COUNTY, NEW MEXICO this22"d day of September,2020.
       J
       4


       5     APPROVED AS TO FORM                            BOARD OF COUNTY COMMISSIONERS

       6         Docusigned by:

              Z-{*-                                                   ,i!TE0 'H0'
       7
       8     W. Ken                         Attorney        Lonnie C. Talbert, Chair
       9
      t0
      lt                                                    Char

      12                                      o
      l3                                                    Debbie O'Malley, Member

      14     A                                                                         /
      l5                          F


                                                                ***ilrkl.^>
      l6
      t1
      l8
      l9
                      Stover, County Clerk                  J
                                                             ry       Collie, Member
